Citation Nr: 1604240	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-43 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent prior to April 16, 2013, and 20 percent from April 16, 2013, for service-connected degenerative joint disease (DJD) of the cervical spine. 

2.  Entitlement to a disability rating higher than 10 percent prior to April 16, 2013, and 20 percent from April 16, 2013, for service-connected DJD of the lumbar spine.

3.  Entitlement to a disability rating higher than 20 percent from January 22, 2010 to April 15, 2013, and 40 percent from April 16, 2013, for service-connected radiculopathy of the right upper extremity.

4.  Entitlement to a disability rating higher than 20 percent from January 22, 2010 to April 15, 2013, and 30 percent from April 16, 2013, for service-connected radiculopathy of the left upper extremity.

5.  Entitlement to a disability rating higher than 10 percent for service-connected radiculopathy of the right lower extremity.

6.  Entitlement to a disability rating higher than 20 percent for service-connected radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2013, the Board remanded the case for further development.


FINDINGS OF FACT

1.  Prior to April 16, 2013, the Veteran's DJD of the cervical spine was productive of, at worst, limitation of motion to 45 degrees of forward flexion with pain and 220 degrees combined range of motion of the cervical spine with pain.  Ankylosis and incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least 2 weeks during the past 12-months were not shown.

2.  From April 16, 2013, the Veteran's DJD of the cervical spine has been manifested by flexion that more nearly approximates 15 degrees; incapacitating episodes prescribed by a physician and treated by a physician having a total duration of at least four weeks but less than six weeks during a 12-month period have not been shown.

3.  Prior to April 16, 2013, the Veteran's DJD of the lumbar spine was productive of, at worst, limitation of motion of 65 degrees of forward flexion of the thoracolumbar spine with pain and 195 degrees combined range of motion of the thoracolumbar spine with pain.  Ankylosis and incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least 2 weeks during the past 12-months were not shown.

4.  From April 16, 2013, the Veteran's DJD of the lumbar spine has been manifested by flexion that more nearly approximates 30 degrees; incapacitating episodes prescribed by a physician and treated by a physician having a total duration of at least six weeks during a 12-month period have not been shown.

5.  Prior to January 22, 2010, the Veteran had radiculopathy of the right upper extremity that was productive of mild incomplete paralysis of the lower radicular group.

6.  From January 22, 2010, forward, the Veteran's radiculopathy of the right upper extremity has been productive of moderate incomplete paralysis of the lower radicular group.

7.  Prior to January 22, 2010, the Veteran had radiculopathy of the left upper extremity that was productive of mild incomplete paralysis of the lower radicular group.

8.  From January 22, 2010 to December 19, 2011, the Veteran's radiculopathy of the left upper extremity was productive of mild incomplete paralysis of the lower radicular group.

9.  From December 20, 2011, forward, the Veteran's radiculopathy of the left upper extremity has been productive of moderate incomplete paralysis of the lower radicular group.

10.  The Veteran's radiculopathy of the left lower extremity is productive of moderate incomplete paralysis of the sciatic nerve.

11.  The Veteran's radiculopathy of the right lower extremity is productive of mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2013, the criteria for a disability rating in excess of 10 percent for DJD of the cervical spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  From April 16, 2013, the criteria for a 30 percent disability rating, but no higher, for DJD of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  Prior to April 16, 2013, the criteria for a disability rating in excess of 10 percent for DJD of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  From April 16, 2013, the criteria for a 40 percent disability rating, but no higher, for DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  Prior to January 22, 2010, the criteria for a separate 20 percent disability rating, but no higher, for right upper extremity radiculopathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

6.  From January 22, 2010 to April 15, 2013, the criteria for a 40 percent disability rating, but no higher, for right upper extremity radiculopathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

7.  From April 16, 2013, the criteria for a rating higher than 40 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

8.  Prior to January 22, 2010, the criteria for a separate 20 percent disability rating, but no higher, for left upper extremity radiculopathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

9.  From January 22, 2010 to December 19, 2011, the criteria for a rating higher than 20 percent for left upper extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

10.  From December 20, 2011 to April 15, 2013, the criteria for a 30 percent disability rating, but no higher, for left upper extremity radiculopathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

11.  From April 16, 2013, the criteria for a rating higher than 30 percent for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8512 (2015).

12.  The criteria for a rating higher than 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8520 (2015).

13.  The criteria for a rating higher than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  More recent records were obtained pursuant to the Board's March 2013 remand.

The Veteran was provided VA medical examinations in August 2009, December 2011, and April 2013, including pursuant to the Board's March 2013 remand.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

The Veteran contends that he is entitled to a higher rating for his service-connected cervical spine disability and lumbar spine disability.  

The Veteran filed a claim for a higher disability rating on April 8, 2009 for his cervical spine disability and lumbar spine disability.  Already assigned 10 percent ratings were continued.  In May 2013, after the Board remanded the case, the Veteran was granted a higher 20 percent rating each for the cervical and lumbar spine, effective April 16, 2013.

Additionally, the Veteran has been granted separate disability ratings for: radiculopathy of the right upper extremity of 20 percent, effective January 22, 2010, and 40 percent effective April 16, 2010; radiculopathy of the left upper extremity of 20 percent, effective January 22, 2010, and 30 percent effective April 16, 2010; radiculopathy of the right lower extremity of 10 percent, effective April 8, 2009; and radiculopathy of the left lower extremity of 20 percent, effective April 8, 2009.  

Cervical Spine and Lumbar Spine

Back disabilities are evaluated under Diagnostic Codes 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 10 percent are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The criteria for a rating of 20 percent are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent rating are forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The criteria for a 40 percent rating are unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 100 percent rating are unfavorable ankylosis of the entire spine.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than two weeks during 12 months are rated at 10 percent.  Incapacitating episodes having a total duration of at least two weeks, but less than four weeks during 12 months are rated at 20 percent.  Incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during 12 months are rated at 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Prior to April 16, 2013, the Veteran is assigned a disability rating of 10 percent for his cervical spine disability and 10 percent for his lumbar spine disability.  

During the August 2009 VA examination, the Veteran reported having increased pain in the cervical spine with repetitive movements such as driving.  Repetitive movements did not affect his lower back pain, which seemed to be spontaneous and random.  He denied having any bladder or bowel habit changes in the last year and no periods of incapacitation.  The Veteran's forward flexion of the cervical spine was to 45 degrees, which did not change following repetitive movements, and the combined range of motion was 285 degrees and 280 degrees following repetitive movements.  The Veteran's forward flexion of the lumbar spine was to 70 degrees and the combined range of motion was 215 degrees.  Range of motion of the Veteran's lumbar spine did not change following repetitive movements.  The examiner pointed out that the Veteran complained of having pain throughout range of motion of the cervical spine and lumbar spine.  There was no evidence of increased pain, fatigue, weakness or lack of endurance following repetitive movements.   

During the December 2011 VA examination, the Veteran's forward flexion of the cervical spine was to 45 degrees with no evidence of pain, which did not change following repetitive movements, and the combined range of motion was 255 degrees without pain and 220 degrees with pain.  The Veteran's forward flexion of the lumbar spine was to 65 degrees, with pain beginning at 55 degrees, and the combined range of motion was 210 degrees without pain and 195 with pain.  Range of motion of the Veteran's cervical spine and lumbar spine did not change following repetitive movements.  The Veteran had functional loss of the cervical spine after repetitive use of less movement than normal, weakened movement, pain on movement, and incoordination and impaired ability to execute skilled movements smoothly.  The Veteran had functional loss of the thoracolumbar spine after repetitive use of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran did not have guarding or muscle spasms of the cervical spine or thoracolumbar spine.  The Veteran did have intervertebral disc syndrome of the thoracolumbar spine, but did not have any incapacitating episodes over the past 12 months.  The examiner did report that the Veteran had intervertebral disc syndrome of the cervical spine that required at least 6 weeks of bedrest due to incapacitating episodes over the past 12 months; however, the examiner explained that the Veteran was not placed on bedrest by his physician, but placed himself on bedrest approximately two times a week due to neck pain.

Based on range of motion testing prior to April 16, 2013, the evidence does not demonstrate that the criteria for a higher rating have been met for either the cervical spine or lumbar spine.  The Board has considered whether pain and functional loss would warrant a higher rating for the time period prior to April 16, 2013.  Although the evidence during that time period shows that the Veteran had some pain on movement and functional loss, it was not severe enough to warrant a higher disability rating as there was no medical evidence that his pain and/or functional loss affected his range of motion of the cervical spine or lumbar spine to the degree that would amount to limitation of motion required for the next higher rating.  Furthermore, there has been no evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis caused by muscle spasm or guarding.  The criteria for a next higher rating of 20 percent are not shown at any point prior to April 16, 2013 in either the cervical spine or lumbar spine.  This is so even with consideration of painful motion and other factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion). 

The evidence also does not demonstrate that the Veteran had any incapacitating episodes requiring bed rest and treatment by a physician for the requisite duration for a higher rating at any time prior to April 16, 2013.  In order to receive a higher rating for incapacitating episodes, the Veteran must have a total duration of at least two weeks or more, that requires bed rest prescribed by a physician and treatment by a physician.  During the August 2009 VA examination, the Veteran reported having no periods of incapacitation.  During the December 2011 VA examination, the examiner did indication that the Veteran had intervertebral disc syndrome of the cervical spine that required at least 6 weeks of bedrest due to incapacitating episodes over the past 12 months; however, this bedrest was not prescribed by a physician.  The evidence does not show bed rest prescribed by a physician and treatment by a physician for the requisite duration prior to April 16, 2013.  Therefore the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met for this time period.  

From April 16, 2013, the Veteran is assigned a disability rating of 20 percent for his cervical spine disability and 20 percent for his lumbar spine disability.  

During the April 2013 VA examination, the Veteran reported having lumbar pain described as a constant and sharp, rated 7 on a 1-10 scale, which was precipitated by prolonged standing or sitting.  Once or twice a month, the pain decreases to a level of a 3 or 4, which the Veteran calls a "good day."  Range of motion of the lumbar spine was flexion to 65, with pain beginning at 50, and the combined range of motion was 190 degrees without pain and 175 with pain.  With three repetitions, flexion was to 50 degrees and the combined range of motion was 160 degrees.  Range of motion of the cervical spine was flexion to 25 degrees, with pain at 20 degrees.  Following repetitive use testing, flexion was to 25 degrees.  The Veteran had functional loss and/or functional impairment of the cervical spine of less movement than normal, weakened movement, pain on movement, and interference with sitting, standing and /or weight-bearing.  Guarding or muscle spasm of the cervical spine resulted in abnormal spinal contour.  The Veteran had functional loss and/or functional impairment of the lumbar spine of less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and frequent falls at work.  Guarding or muscle spasm of the thoracolumbar spine resulted in abnormal gait and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner explained that the Veteran did have painful motion, incoordination and pain with use with repetitive motion  The pain affected every aspect of the Veteran's normal working movements, to include excursion, strength, speed, coordination, and endurance, and he could not do as much as an individual that has no back or neck pain.  The Veteran described flare-ups of pain that is so bad that at the end of his work shift, he goes to bed to rest before the next shift.  The additional limitation on functional ability during flare-ups expressed in degrees of additional limitation of motion during a flare-up would be lumbar spine forward flexion to 65 degrees, extension to 25, right lateral flexion 20, left lateral flexion 20, right lateral rotation 25 degrees, and left lateral rotation to 30 degrees; cervical spine forward flexion to 25 degrees, extension to 40 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 40 degrees.  

Considering functional loss due to pain, weakness, fatigue, incoordination, lack of endurance, flare-ups, and painful movement under 38 C.F.R. §§ 4.40 and 4.45, the findings more nearly approximates flexion limited to 30 degrees of the lumbar spine during flare-ups and flexion limited to 15 degrees of the cervical spine during flare-ups, applying 38 C.F.R. § 4.7, which meets the criteria for a 30 percent rating for the cervical spine and a 40 percent rating for the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As the Veteran's cervical spine and lumbar spine disabilities only approximate a higher rating, the criteria for next higher ratings, 40 percent for the cervical spine and 50 percent for the lumbar spine, are not met.  Unfavorable ankylosis of the entire cervical spine and thoracolumbar spine is not shown as the evidence shows that the Veteran has mobility of the cervical spine and lumbar spine.  This is so even with consideration of painful motion and other factors as noted by the examiner.  See Mitchell, 25 Vet. App. at 32.

During the April 2013 VA examination, the examiner indicated that the Veteran had at least 6 weeks of incapacitating episode due to his IVDS of the cervical spine and lumbar spine.  The examiner explained that people and their physical condition do not fit neatly into checkboxes and most orthopedists do not prescribe bed rest for back conditions any longer, but prefer light exercise and stretching.  The Veteran's back pain is prostrating every single day and he comes home from work and goes to bed.  Although the Veteran had incapacitating episodes for at least six weeks, his bed rest was self-imposed.  There is no evidence showing that the reported incapacitating episodes required bed rest prescribed by a physician and treatment by a physician.  Even if some physicians may no longer prescribe bedrest, this is the requisite definition under the regulation for IVDS incapacitating episodes.  Therefore, the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.  However, even if it is assumed that the Veteran's condition met the criteria for a 60 percent rating for IVDS, this would not constitute a disability rating higher than what is already assigned for the disabilities of the cervical and lumbar spines, including the neurological ratings discussed below as only one or the other formula is to be used.  Therefore, a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the cervical and lumbar spine has not been met.

In sum, the preponderance of the evidence is against a rating higher than 10 percent for DJD of the cervical spine and 10 percent for DJD of the lumbar spine prior to April 16, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  From April 16, 2013, a 30 percent rating for DJD of the cervical spine is warranted and a 40 percent rating for DJD of the lumbar spine is warranted, and the evidence does not show that the criteria for the next higher rating were met at any time during that time period. 

Radiculopathy of the Upper and Lower Extremities

In accordance with Note 1 under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  Although the Board "referred" these types of ratings in March 2013, the Board will take jurisdiction over them as they are part and parcel of spine rating under the rating criteria.

The Veteran's radiculopathy of the right upper extremity is currently rated 20 percent from January 22, 2010 to April 15, 2013, and 40 percent from April 16, 2013, forward.  The Veteran's radiculopathy of the left upper extremity is currently rated 20 percent from January 22, 2010 to April 15, 2013, and 30 percent from April 16, 2013, forward.  The upper extremities are rated under Diagnostic Code 8512.  38 C.F.R. § 4.124a.  The Veteran is right hand dominant.  See April 2013 VA examination.

The Veteran's radiculopathy of the right lower extremity is currently rated 10 percent from April 8, 2009, forward.  The Veteran's radiculopathy of the left lower extremity is currently rated 20 percent from April 8, 2009, forward.  The lower extremities are rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

Diagnostic Code 8512 rates incomplete or complete paralysis of the lower radicular group.  Incomplete paralysis of the major extremity is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  Incomplete paralysis of the minor extremity is rated 20 percent when mild, 30 percent when moderate, and 40 percent when severe.  A 70 percent rating for the major extremity and a 60 percent rating for the minor extremity are warranted for complete paralysis, with all intrinsic muscles of the hand and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a.

Diagnostic Code 8520 rates incomplete or complete paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The evidence shows that the Veteran began having symptoms of radiculopathy of the upper extremities prior to January 22, 2010.  During treatment in November 2007, the Veteran complained of having numbness of the right arm, shoulder, and hand.  In July 2009, the Veteran had symptoms of numbness and tingling in the upper extremities.  During the August 2009 VA examination, the Veteran's deep tendon reflexes were +1 of the upper extremities.  The veteran reported that the right arm almost continuously has numbness and tingling, which can worsen with turning the neck to the right.  Also, there were occasional periods, about once every 2 weeks, when the pain gets so intense in the right arm and neck that it can cause the left arm to also have some weakness and the first and second digits of the hand of the left arm go numb.  The radiation severity was described as a 4 at baseline to a 9/10.

Based on the evidence, the Board finds that the Veteran's radiculopathy of the upper extremities was demonstrated prior to January 22, 2010.  During that time, the disability of the right and left upper extremities were mild in severity as the his baseline severity described was 4 out of 10 and he had +1 reflexes, which denoted low normal or diminished reflexes.  The evidence does not demonstrate that his disability was moderate in severity prior to January 22, 2010, which is required for the next higher rating.

From January 22, 2010 to April 15, 2013, the evidence shows that the Veteran's radiculopathy of the right upper extremity was moderate in severity during this time period and left upper extremity was mild in severity until December 2011 when both upper extremities were reportedly manifested by moderate symptoms during the VA examination.  

During EMG testing in January 2010, it was noted that the Veteran had a history of on and off numbness in the arms, the right side more than the left, and neck pain for years.  Testing showed an abnormal study indicative of mild right median neuropathy at the wrist, which was carpal tunnel syndrome; right C7 radiculopathy; and left C8-T1 radiculopathy.  Lower brachial plexopathy could not be ruled out.  During treatment in July 2010, the Veteran reported neck pain that radiates down his right arm and at times (once every 3 months) down his left arm, which worsened in the past year.  He now has daily neck pain and right arm pain and numbness/tingling that starts at his neck and goes down the back of his upper arm to posterior lower arm into the hand.  All of the fingers are numb or tingling but the thumb and 2nd, 3rd fingers are the worse.  When his left arm has pain, he has trouble using it for about 1 week.  He feels his fine motor skills are decreased and his arms are getting weaker.  Physical examination revealed sensory was intact except for decreased light touch and pinprick in the right hand and right posterior upper arm.  

During the December 2011 VA examination, the examiner found that the Veteran's deteriorating fine control of the right arm was caused by the development of osteophytes in the c-spine which impinge upon nerve roots.  Physical examination revealed reflex were +1 of the biceps, triceps, and brachioradialis on both sides; decreased sensory of right hand/fingers; radiculopathy of both sides with constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness that were moderate in severity; and nerve involvement of the lower radicular group was moderate on both sides.

Based on the evidence, the Board finds that the Veteran's symptoms of radiculopathy of the right upper extremity was predominantly moderate in severity beginning from January 22, 2010 and left upper extremity was predominantly mild in severity until the December 2011 VA examination.  Although the January 2010 EMG report did not clearly state the severity of the right and left upper extremities radiculopathy, the July 2010 VA treatment report clearly showed that the Veteran was experiencing increased symptoms in the right upper extremity, which were constant.  The Veteran's complaints associated with the left upper extremity were intermittent, about every three months.  The Veteran also had decreased light touch and pinprick in the right hand and right posterior upper arm; examination of the left arm was normal.  During the December 2011 VA examination, however, both the right and left upper extremities were described as having moderate symptoms associated with his radiculopathy.  Therefore, the Board finds that the evidence more nearly approximates a 40 percent disability rating for moderate severity for the right upper extremity from January 22, 2010 to April 15, 2013, and the 20 percent rating for the left upper extremity is appropriate from January 22, 2010 to December 19, 2011 and a 30 percent disability rating from December 20, 2011 is warranted.  

The evidence does not show that the symptoms would approximate even higher ratings as the evidence does not show severe incomplete paralysis of the lower radicular group in the right upper extremity for the entire period or of moderate incomplete paralysis from January 22, 2010 to December 19, 2011, and severe incomplete paralysis from December 20, 2011 of the lower radicular group in the left upper extremity.  Therefore, the preponderance of the evidence is against even higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

From April 16, 2013, forward, the evidence shows that the Veteran's radiculopathy of the upper extremities was moderate in severity.  

During the April 2013 VA examination, the Veteran reported that during flare-ups and with certain movements of the neck, the Veteran's hands go numb and the he loses his grip and drops items.  During these episodes he experiences burning pain in the neck.  This can occur independent of movement with no known cause.  The left hand will also go numb and shake from time to time, which can last anywhere from one to 3 weeks.  Veteran contends that this is a worsening of his condition and that his fine point motor skills have deteriorated as he is unable to write for more than a few minutes and cannot use a screwdriver or small tools because of the tremors and his grips are weaker.  Physical examination revealed reflex 1+ of the right and left biceps, triceps, and brachioradialis; decreased light touch in hands/fingers of right and left extremities; and moderate radiculopathy of the right and left upper extremities with constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  Nerve root involved was the lower radicular group and radiculopathy was found to be moderate on both right and left side.

Based on the evidence, the Board finds that the Veteran's symptoms of radiculopathy of the right and left upper extremities were no more than moderate in severity during the period from April 16, 2013.  The examiner clearly described the Veteran's radiculopathy of the upper extremities as moderate in nature, which was supported by the results of the physical examination.  Given that his radiculopathy symptoms have been clinically described as moderate, a rating higher than 40 percent for the right upper extremity and 30 percent for the left upper extremity is not warranted and the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Regarding the lower extremities, the evidence shows that the Veteran is currently appropriately rated.  During the August 2009 VA examination, the Veteran reported that the severity of his radiation of pain goes from a 2 at baseline to an 8/10.  He was able to toe walk, heel walk, perform tandem gait and squat without difficulty.  Physical examination showed that the Veteran was appropriately responsive to all sensory stimuli in the lower extremities, deep tendon reflexes were 1+, muscle strength was 5/5, straight leg raising was negative for pain and Waddell's criteria was negative.  

During the December 2011 VA examination, radiculopathy of the right lower extremity was found to be mild for constant pain, intermittent pain, and paresthesias and/or dysesthesias; and radiculopathy of the left lower extremity was found to be moderate for constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  The nerve involvement was the sciatic nerve on both sides, which was mild on the right side and moderate on the left side.  Sensory examination was normal on the right lower extremity and decreased on the left lower extremity in the area of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The Veteran was diagnosed as having lumbar radiculopathy and sciatica.

The April 2013 VA examination revealed radicular pain, which was mild for constant pain, intermittent pain, and paresthesias/dysesthesias of the right lower extremity and moderate for constant pain, intermittent pain, paresthesias/dysesthesias, and numbness of the left lower extremity.  There was sciatic nerve involvement on both sides that was mild on the right and moderate on the left.  Sensory examination showed light touch was normal on the right side and decreased on the left side in the area of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toe.

During July 2014 treatment, the Veteran reported that his legs will go numb on him.

Based on the evidence, the Board finds that the Veteran's symptoms of radiculopathy of the right and left lower extremities were no more than mild in severity on the right side and moderate in severity on the left side during the entire appellate period.  During the August 2009 VA examination, the Veteran's radiculopathy of the lower extremities appeared to be mild in severity on both sides; however, the December 2011 and April 2013 examiners clearly described the severity to be mild on the right and moderate on the left.  In light of the medical evidence, a rating higher than 10 percent for the right lower extremity and 20 percent for the left lower extremity is not warranted and the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board has considered the lay statements as they pertain to the ratings; however, the Board finds that they are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The treating physicians and the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements with respect to the extent to which the Veteran is entitled to a higher rating.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran has reported that his cervical spine and lumbar spine disabilities and radiculopathy of the upper and lower extremities interfere with his employment as they cause him to miss work and limit his ability to perform some tasks.  See December 2011 and April 2013 VA examinations.

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected cervical spine and lumbar spine disabilities are primarily manifested by pain, limitation of motion, and functional impairment and his service-connected radiculopathy of the upper and lower extremities is primarily manifested by pain, paresthesias/dysesthesias, and numbness, which impair his ability to stand, walk, and write for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the cervical spine and lumbar spine disabilities and radiculopathy of the upper and lower extremities provide disability ratings on the basis of limitation of motion and incapacitating episodes of the back, and paralysis of the lower radicular group and sciatic nerve.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; 38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8520.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

In summary, as the Veteran's disability picture is contemplated by the rating schedule, the schedular criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Along these lines, the Board remanded the TDIU issue in March 2013 as part and parcel of the spine rating claims.  When the case was in remand status, the Veteran was granted a TDIU effective July 1, 2014.  The Veteran has not disagreed with the effective date of this award and, in his August 2015 application for TDIU benefits, he indicated that he worked full time until June 2014.  Therefore, a TDIU is no longer raised by the record as it was granted from the time period since the Veteran indicated he was no longer able to work.


ORDER

A rating higher than 10 percent prior to April 16, 2013, for service-connected DJD of the cervical spine is denied.

A rating of 30 percent from April 16, 2013, but no higher, for DJD of the cervical spine is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating higher than 10 percent prior to April 16, 2013, for service-connected DJD of the lumbar spine is denied.

A rating of 40 percent from April 16, 2013, but no higher, for DJD of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 20 percent prior to January 22, 2010, but no higher, for right upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating of 40 percent from January 22, 2010 to April 15, 2013, but no higher, for right upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating higher than 40 percent from April 16, 2013, for service-connected right upper extremity radiculopathy is denied.

An initial rating of 20 percent prior to January 22, 2010, but no higher, for left upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating higher than 20 percent from January 22, 2010 to December 19, 2011, for service-connected left upper extremity radiculopathy is denied.

A rating of 30 percent from December 20, 2011 to April 15, 2013, but no higher, for left upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating higher than 30 percent from April 16, 2013, for service-connected left upper extremity radiculopathy is denied.

A rating higher than 20 percent for service-connected left lower extremity radiculopathy is denied.

A rating higher than 10 percent for service-connected right lower extremity radiculopathy is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


